Baenabd, P. J.
The defendant has two minor children to provide for.. The plaintiff is worth some $50,000, and has an income of about $2,00c a year. The defendant and her children live in the house which plaintiff had left before he brought this-suit for a limited divorce. It is not unreasonable to allow the ■ defendant twelve dollars a week and the house rent, pending the trial. The. case can be tried on the merits always within thirty days from the date of the issue. The issue was made in July, 1886. The present order is temporary, and rests upon the duty of a husband to support his wife and children until neis legally relieved from it. When the case is tried, the order made will be based upon the facts as' finally proven'. The rent of the house is moderate, 1 and the house is the same as the parties occupied while they lived together. The remaining part of the order appealed from denied a motion to strike out “ all irrelevant or scandalous matter contained in said petition ” for alimony and expenses. The motion papers do not specify what part of the petition is to be deemed irrelevant or scandalous. There are parts of the petition which do not affect the issue, but they all bear upon it as tending to show a reason for the alleged conduct of the husband.
The order should be affirmed, with costs.
Pratt, J.
The alimony granted by the court below is but little more than plaintiff voluntarily offered to pay on condition that the cause be referred for trial.
It does not satisfactorily appear that he is unable to pay the sum granted, and unless the defendant seeks to delay the trial, the order appealed from should be allowed to stand.
Order affirmed.